Name: Commission Regulation (EEC) No 2965/89 of 29 September 1989 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters of adult male bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 9 . 89 Official Journal of the European Communities No L 281 / 103 COMMISSION REGULATION (EEC) No 2965/89 of 29 September 1989 providing for the grant of private storage aid fixed at a standard rate in advance in respect of carcases, half-carcases, hindquarters and forequarters of adult male bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 5 ( 1 ) and (2) and 8 (2) thereof, Whereas, in view of the difficulties on the market in beef owing to increased slaughterings of adult male bovine animals, private storage aid should be granted in respect of such animals ; Whereas the provisions of Commission Regulation (EEC) No 1091 /80 (3), as last amended by Regulation (EEC) No 3492/88 (4), should be followed in respect of the grant of private storage aid for beef ; Whereas provision should be made to ensure that the animals involved are slaughtered exclusively in slaughter ­ houses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (*), as last amended by Directive 88/657/EEC (6) ; Whereas Article 3 of Council Regulation (EEC) No 989/68 f) provides that, if the market situation so requires, the period of storage may be curtailed or extended,; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas, in order to prevent the financing of normal private storage, it appears desirable to fix high minimum quantities ; Whereas foreseeable market conditions make it necessary to provide for storage periods of between four and six months ; whereas, in order to improve the efficiency of the scheme, provisions should be laid down enabling the applicants to benefit from an advance payment of the aid subject to a security ; Whereas, in order to increase the effects on the market, it should be provided that chairman, products under a private storage contract should be able at the same time to be placed under the system laid down in Article 5 ( 1 ) of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (*), as amended by Regulation (EEC) No 2026/83 ( »); Whereas, in view of the contractual storage periods it is necessary to derogate from Article 28 (5) of Commission Regulation (EEC) No 3665/87 ( l0), as last amended by Regulation (EEC) No 3993/88 ("), as to the period during which the products may remain under the system laid down in Regulation (EEC) No 565/80 ; Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Regulation (EEC) No 3665/87 ; whereas, except in cases where the stored products are put under a system requiring export in their totality, it is appropriate to provide that, subject to certain conditions, a limited quantity may be withdrawn from store without subsequent export ; whereas provision should be made for the calculation of aid and the release of the security where the storer has not fulfilled certain obligations ; Whereas appropriate control measures should be adopted to ensure that the aid is granted on a correct basis ; whereas, in this context it should in particular be laid down that Member States should carry out controls which are adapted to the various stages of the storage operations ; Whereas, in order for the Commission to monitor closely the effect of the private storage scheme, Member States are to forward the necessary information ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit laid down by its chairman,(') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. 3) OJ No L 114, 3 . 5 . 1980, p. 18 . ( «) OJ No L 306, 11 . 11 . 1988, p. 20 . n OJ No 121 , 29 . 7. 1964, p. 2012/64. ( «) OJ No L 62, 7. 3 . 1980, p. 5. n OJ No L 199, 22. 7. 1983, p. 12. (10) OJ No L 351 , 14. 12. 1987, p. 1 . (") OJ No L 354, 22. 12. 1988, p. 22. ( «) OJ No L 382, 31 . 12. 1988, p. 3 . 0 OJ No L 169, 18 . 7. 1968, p. 10. No L 281 / 104 Official Journal of the European Communities 30 . 9 . 89 HAS ADOPTED THIS REGULATION : (b) the rear part of the half-carcase cut in the manner known as 'straight' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kilograms,  'forequarter' means : (a) the front part of the half-carcase cut, in the manner known as 'pistola' with a minimum of five ribs and a maximum of eight ribs and with a minimum average weight of 55 kilograms, the flank being attached to the forequarter ; or (b) the front part of the half-carcase and in a manner known as 'straight' with a minimum of eight ribs and a maximum of 10 ribs and with a minimum average weight of 55 kilograms. 4. Carcases and half-carcases shall be presented in accordance with point 2 (a) and (b) of Annex III to Regulation (EEC) No 859/89 . Article 1 1 . Applications may be submitted between 2 and 28 October 1989 for aid for the private storage of one of the presentations of adult male bovine animals defined in Article 2. The amounts of this aid, by tonne of products, bone-in, shall be as fixed in the Annex hereto for each of these presentations, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1091 /80. If the quantities in respect of which contracts have been applied for or the market situation make it advisable, the deadline for the submission of applications may be changed. 2. The aid shall be adjusted if the period of storage is extended or reduced. The supplements and deductions per day for each of the presentations referred to in Article 2 shall be as fixed in the Annex hereto. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 1091 /80 shall apply. Article 3 1 . The minimum quantity per contract shall be 15 tonnes expressed as bone-in meat. 2 » The contract may only cover unboned meat of one of the presentations listed in the Annex. 3 . Placing in storage must be carried out within 28 days of the date of conclusion of the contract. 4 . The security shall be forfeit if the application for a contract is withdrawn. Article 2 1 . Only meat produced in accordance with the provisions of Article 3 ( la) (a) to (e) of Directive 64/433/EEC shall be eligible for private storage aid. 2 . Private storage can only be granted for meat classified in accordance with the Community scale for the classification of carcases laid down in Council Regulation (EEC) No 1208/81 (') and identified in accordance with Article 4 (3) (d) and (e) of Commission Regulation (EEC) No 859/89 (2). 3 . For the purposes of this Regulation :  carcases shall have a minimum average weight of 220 kilograms,  half-carcases shall have a minimum average weight of 110 kilograms,  'hindquarter' means : (a) the rear part of the half-carcase cut in the manner known as 'pistola' with a minimum of five cut ribs and a maximum of eight ribs and with a minimum average weight of 55 kilograms ; it is cut straight to the hip bone and then parallel to the fillet so that this is practically free from attached parts of the flank ; or Article 4 1 , Subject to the provisions of paragraph 2, contractors may, during the storage entry period, cut or bone all or part of the products referred to in Article 2, provided that only the quantity for which the contract has been concluded is employed and that all the meat resulting from such operations is placed in store. Intention to make use of this facility shall be notified not later than the date of placing in storage . 2. If the quantity actually stored unboned, or, if cut or boned, the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in Article 1 ( 1 ) shall be reduced propor ­ tionally ; (b) less than 90 % but more than or equal to 80 % of that quantity, half of the private storage aid shall be paid for the quantity actually stored ; (c) less than 80 % of this quantity, private storage aid shall not be paid. (') OJ No L 123, 7 . 5. 1981 , p . 3 . (2) OJ No L 91 , 4. 4. 1989, p. 5 . 30. 9 . 89 Official Journal of the European Communities No L 281 / 105 2. In this case, by way of derogation from Article 28 (5) of Regulation (EEC) No 3665/87 the period referred to in that Article shall be seven months. 3. For the purposes of the second subparagraph of paragraph 1 , where a private storage contract is concluded for a quantity which consists of several lots which are placed in storage on different dates, each of the said lots may be the subject of a separate payment declaration . A payment declaration, as referred to in Article 25 of Regulation (EEC) No 3665/87 shall be submitted for each lot on the day of its entry into storage. 'Lot' means a quantity which is placed in storage on a given day. 3. In the case of boning : (a) if the quantity actually stored does not exceed 67 kilograms of boned meat per 100 kilograms of unboned meat employed, private storage aid shall not be payable ; (b) if the quantity actually stored exceeds 67 kilograms but is lower than 75 kilograms of boned meat per 100 kilograms of unboned meat employed, the aid referred to in Article 1 ( 1 ) shall be reduced proportionally. 4. Large tendons, cartilage, pieces of fat and other scraps left over from cutting for boning may not be stored. 5. No aid shall be granted : (a) for quantities stored unboned or, in case of cutting or boning, for quantities of unboned meat employed in excess of quantities for which the contract was concluded ; and (b) in case of boning, for quantities in excess of 75 kilograms of boned meat per 100 kilograms of unboned meat employed. Article 5 1 . The actual storage period shall be chosen by the storer, but may not be less than four months nor exceed six months. If the storage period exceeds four months the aid shall be increased in accordance with Article 1 (2). 2. After three months of storage under contract, a single advance on the aid may be paid, at the storer's request, on condition that he lodges a security equal to the advance payment plus 20 %. The advance on the aid shall not exceed the amount of aid corresponding to a storage period of three months. Where quantities under contract are exported in accordance with Article 7 prior to the payment of the advance the actual storage period for those quantities shall be taken into account when calculating the amount of advance. The advance on the aid shall be converted into national currency by applying the representative rate in force on the day of conclusion of the storage contract. Article 7 1 . After two months of storage under contract, meat may be fully or partly withdrawn from store, subject to a minimum quantity, provided that, within 60 days following its removal from store, it :  has left the territory of the Community, or  has reached its destination in the cases referred to in Article 34 (1 ) of Regulation (EEC) No 3665/87, or  has been placed in a victualling warehouse approved pursuant to Article 38 of Regulation (EEC) No 3665/87. 2. If the 60-day period is not complied with, the amount of aid for the quantity concerned, calculated in accordance with Article 8 shall be reduced :  by 15 %, plus  a further 5 % per day exceeding the 60-day period. Moreover 15% of the security referred to in Article 10 and a further 5 % per day exceeding the sixty-day period shall be forfeit in respect of the quantity concerned. 3. If, prior to the end of the minimum storage period, a minimum of 90 % of the meat actually stored under a contract has been exported within the meaning of paragraph 1 , the balance may be withdrawn from store prior to the end of the minimum storage period. In that case :  aid shall only be paid for the quantity exported, and  the security referred to in Article 10 shall be released only in respect of the quantity exported. 4. For the purposes of the preceding paragraphs, proof shall be furnished as in the case of refunds. Article 6 1 . By way of derogation from Article 2 (4) of Regulation (EEC) No 1091 /80, products to be stored under a private storage contract may be placed under the system laid down in Article 5 ( 1 ) of Regulation (EEC) No 565/80 . Member States may require that the two operations referred to in the first subparagraph shall commence simultaneously. / No L 281 / 106 Official journal of the European Communities 30. 9 . 89 Article 8 1 . Where Article 7 is applied, the aid shall be reduced, in accordance with Article 1 (2). 2 . The storage period shall terminate on the day before :  the first day of removal from storage, or  the day of acceptance of the export declaration, if the meat has not been moved. 3 . Article 3 (4) of Council Regulation (EEC, Euratom) No 1182/71 (') shall not apply as regards the calculation of the storage period . Article 10 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 1091 /80 shall be :  ECU 100 per tonne in respect of contracts covering carcases or half-carcases,  ECU 130 per tonne in respect of contracts covering carcases or half-carcases,  ECU 75 per tonne in respect of contracts covering carcases or half-carcases Article 11 Except in cases of force majeure the application for payment of the aid and the supporting documents must be lodged with the competent authority within six months of the end of the contractual storage period. If it has not been possible to produce them on time although the applicant has acted promptly to obtain them, an extra period of time for their production may be granted. Where Article 7 is applied the necessary proof must be produced within the time limits specified in Article 47 (2), (4), (6) and (7) of Regulation (EEC) No 3665/87. Article 12 1 . The Member States shall ensure that the conditions granting entitlement to payment of the aid are fulfilled. 2. The contractor shall make available to the national authorities responsible for verifying execution of the measure any documentation permitting in particular the following particulars of products placed in private storage to be veriefied : (a) owership at the time of entry into storage ; (b) Community origin ; (c) the date of slaughther of the animals, the weight and quantity ; (d) the date of entry into storage ; (e) presence in the store ; (f) the date of removal from storage. 3 . The contractor or, where applicable, the operator of the store shall keep stock accounts available at the store, covering : (a.) identification, by contract number, of the products placed in private storage ; (b) the dates of entry into and removal from storage ; (c) the number of prepackaged items, the weight and designation of the products ; (d) the location of the products in the store. 4 . Products stored must be easily identifiable and must be identified individually by contract. Each prepacked item and, where applicable, each pallet must be labelled so that the contract number, the description of the product and the weight ; date of entry into storage shall be shown by lot in storage. Article 9 1 . The minimum quantity for each removal is fixed at 5 tonnes of product weight per store and per contractor. However, where the quantity left in a store is less than this quantity, one further withdrawal operation of the remaining quantity or part thereof shall be permitted. Where the withdrawal conditions referred to in the preceding subparagraph are not complied with :  the amount of aid for the quantity withdrawn shall be calculated in accordance with Article 5 ( 1 ) or Article 8, and  15 % of the security referred to in Article 10 shall be forfeit in respect of the quantity withdrawn. 2. The storer shall inform the intervention agency in good time before the commencement of withdrawal operations, stating the quantities he intends to withdraw. The intervention agency may require that this notification be made at most two working days before commen ­ cement of operations. Where this requirements is not complied with but where sufficient evidence has been furnished, to the satisfaction of the competent authority, as to the date of withdrawal from store and the quantities concerned  the amount of aid shall be calculated in accordance with Article 5 ( 1 ) or Article 8, and  15 % of the security referred to in Article 10 shall be forfeit in respect of the quantity concerned. In all other cases where that requirement is not complied with :  no aid shall be paid under the contract concerned, and  the whole of the security referred to in Article 10 shall be forfeit in respect of the contract concerned. (') OJ No L 124, 8 . 6. 1971 , p. 1 . 30. 9 . 89 No L 281 / 107Official Journal of the European Communities 5. On entry into storage, the intervention agencies shall conduct checks in particular to ensure that products stored are eligible for the aid and to prevent any possibility of substitution of products during storage under contract. 6 . The national authorities responsible for controls shall undertake : (a) for each contract, a check on the compliance with all the obligations in Article 3 (2) of Regulation (EEC) No 1091 /80 ; (b) an unannounced check to see that the products are present in the store. The sample concerned must be representative and must correspond to at least 10 % of the overall quantity under contract for a private storage aid measure. Such checks must include, in addition to an examination of the accounts referred to in paragraph 3, a physical check of the weight and type of product and their identification. Such physical checks must relate to at least 5 % of the quantity subject to the unannounced check ; (c) a check to see that the products are present at the end of the storage period under contract. 7 . Checks conducted pursuant to paragraphs 5 and 6 must be the subject of a report stating :  the date of the check,  its duration,  the operations conducted. The report on checks must be signed by the official responsible and countersigned by the contractor or, where applicable, by the store operator. 8 . In the case of irregularities affecting at least 5 % of the quantities of products subject to the checks the latter shall be extended to a larger sample to be determined by the intervention agency. The Member States shall notify such cases to the Commission within four weeks. Article 13 Member States shall communicate by telex to the Commission before Thursday of each week the results of the application of Articles 5 (2), 6 ( 1 ) and 7 of this Regulation . Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1989. For the Commission Ray MAC SHARRY Member of the Commission 30. 9 . 89No L 281 / 108 Official Journal of the European Communities ANNEX Aid for carcases, half-carcases, hindquarters and forequarters of adult male bovine animals Products in respect of which aid is granted Amount of aid ECU/tonne for a storage period of four months Amount in ECU/tonne to be deducted or added per day (a) Fresh or chilled carcases or half-carcases 400 1,0 (b) Fresh or chilled hindquarters cut in the manner known as 'pistola' 520 1,0 (c) Fresh or chilled hindquarters cut in the manner known as 'straight' 510 1,0 (d) Fresh or chilled forequarters cut in the manner known as 'pistola' 280 0,9 (e) Fresh or - chilled forequarters cut in the manner known as 'straight' 290 0.9